NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-MAR-2021
                                            09:15 AM
                                            Dkt. 37 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              4F Fund III LLC, Plaintiff-Appellee, v.
            BRETT C. ARIZUMI, Defendant-Appellant, and
            CITIFINANCIAL INC; DEPARTMENT OF TAXATION,
      STATE OF HAWAI#I; UNITED STATES OF AMERICA; HAWAII LAW
       ENFORCEMENT FEDERAL CREDIT UNION FKA HONOLULU POLICE
  FEDERAL CREDIT UNION; RENE MATSUURA; ZACHARY KONDO; IVY ROOT;
  RADFORD REAL; ASSOCIATION OF APARTMENT OWNERS OF 3036 KAHALOA
                  DRIVE, Defendants-Appellees, and
        DOES 1 THROUGH 20, INCLUSIVE, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC141001769)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal with Prejudice, filed March 4, 2021, by Plaintiff-Appellee
4F Fund III LLC, the papers in support, and the record, it
appears that (1) the appeal has been docketed; (2) the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (3) the stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal with Prejudice is approved and the appeal
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

is dismissed with prejudice. The parties shall bear their own
attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, March 8, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2